Finch, J. (dissenting).
In my opinion the judgment of the court below, upon the disputed questions of fact, namely, whether the chauffeur was guilty of negligence, and whether the plaintiff was free from contributory negligence, should be affirmed.
The evidence showed that the automobile of the plaintiff had stopped somewhere between three and eleven feet from the right-hand side of the curb going north — the plaintiff testified that he brought the car to a stop between three and four feet from the curb — and *531the car was therefore directly within the path of a constant stream of automobiles, going north along the east side of Central Park, about six-thirty p. m. on a dark, misty, November night. The thought would instantly occur to the average reasonable man that there was imminent danger that one of the many passing automobiles would collide with the plaintiff’s car, standing as it was out from the curb, and away from beneath the park lights. Yet the plaintiff, according to his own testimony, allowed his passenger to tinker with the chain on the rear axle, while the plaintiff himself went back and sat in the automobile, instead of taking care to see that the red rear light of his automobile was unobstructed even if he had not taken the care to give additional warning. The rear red light was only from six to twelve inches from the rear wheel that caused the trouble, and the plaintiff’s passenger testified that he could not state whether his body might not have interfered between this rear light and the defendant’s oncoming car, and it was a fair inference that there was such interference. Bed tail lights are recognized signals to warn approaching automobiles even when cars are in motion, and much more so when cars are standing still. The defendant’s chauffeur may not, therefore, have had the benefit "of seeing the red rear light.
In view of the evidence the judgment of the trial court was not at least against the weight of the evidence, and should be affirmed, with costs.
Judgment reversed and new trial ordered, with costs to appellant to abide event.